Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The term “statistically significant” as appeared in instant claim 1 is interpreted to refer to a result that has a p value of less than 0.05 (see Paragraph 2 of the last Office Action mailed on August 12, 2021).
In view of the amendment and applicant’s argument, all of previous 103 rejections (as addressed in Paragraphs 9-15 of the last Office Action) over Ciurtin et al (Seminars in Arthritis and Rheumatism (2015)) in view of (i) Solomon et al (Journal of Ocular Pharmacology and Therapeutics (1998)) and (ii) Scrivanti et al (Ophthalmologie (1996)) are hereby withdrawn.  The previously cited prior arts do not teach or suggest instantly required limitation “applying at predetermined intervals said ophthalmic preparation to an affected eye until at least one condition selected from the group consisting of: said LIPCOF score is statistically significantly lowered without any statistically significant change in said value of said Schirmer’s test measurement; and a statistically significant reduction in the severity of irritation of corneal epithelial cells, as measured by said Lissamine Green or Rose Bengal staining, is observed, without any statistically significant change in said value of said Schirmer’s test measurement; is met; and . . .”.  Thus, applicant’s arguments with respect to the previous 103 rejections are now moot.
In view of the amendment, previous double patenting rejection over the claims of Application No. 16/560,084  (now US Pat. No. 11,033,513 B2) is hereby withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 8-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At least for the following reasons, the Examiner finds instant claim 1 confusing and indefinite: (a) Instant claim 1 recites “said Sjogren’s syndrome is characterized by a level of tear production characterized by a vale of a Schirmer’s test measurement” after reciting the step of “applying at predetermined intervals an ophthalmic preparation comprising an aqueous solution comprising glycerol and hyaluronic acid to an affected eye;”.  Thus, it sounds as if the Schirmer’s test is performed only after applying instant ophthalmic preparation.  However, according to present specification, it seems that all of the instantly recited tests, i.e., (i) LIPCOF score; or (ii) Rose Bengal staining or Lissamine Green staining; and (iii) Schirmer’s test, need to be performed both before and after the step of applying instant ophthalmic preparation.  (b) Instant claim 1 recites (lines 10-11) an aqueous solution comprising glycerol and hyaluronic acid, and yet later (on the last line) claim 1 recites “a hyaluronate concentration of …”. 
The Examiner would like to suggest applicant to amend instant claim 1 to the following so as to overcome instant 112(b) rejection and also to make claim 1 clearer in its meaning: 
--- A method for treating irritation or damage to conjunctival or corneal epithelial cells resulting from Sjogren’s syndrome, said method comprising: 
(a) characterizing said Sjogren’s syndrome by a method selected from the group consisting of: 
(i) determining a LIPCOF score; and (ii) determining a level of devitalization of said conjunctival or corneal epithelial cells by Rose Bengal staining or Lissamine Green staining; and 
 (b) further characterizing said Sjogren’s syndrome by a value representing a level of tear production as measured by a Schirmer’s test; 
(c) applying at predetermined intervals an ophthalmic preparation comprising an aqueous solution comprising glycerol and hyaluronic acid or hyaluronate to an affected eye; 
wherein said step of applying the ophthalmic preparation comprises applying at predetermined intervals said ophthalmic preparation to the affected eye until at least one condition selected from the group consisting of: (i) said LIPCOF score is statistically significantly lowered without any statistically significant change in said value from said Schirmer’s test; and (ii) a statistically significant reduction in the devitalization of said conjunctival or corneal epithelial cells, as measured by said Lissamine Green staining or Rose Bengal staining, is observed, without any statistically significant change in said value from said Schirmer’s test; is met; and
wherein said ophthalmic preparation is characterized by the glycerol concentration of between 1.1% and 4% (w/v) and the hyaluronic acid or hyaluronate concentration of 0.015% (w/v). ---.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In Claim 21, applicant recite that applying instant ophthalmic preparation of claim 1 (which comprises an aqueous solution comprising glycerol and hyaluronic acid) inhibits a pro-inflammatory cellular response induced by a TLR3 activation.  However, in present Example 5 (which is the only place in the present specification where applicant suggests inhibition of a pro-inflammatory cellular response induced by a TLR3 activation), an aqueous solution of glycerol (0.27% w/v) was used instead of instant aqueous solution comprising glycerol and hyaluronic acid.  Thus, the subject matter of the new claim 21 is not supported in the originally filed disclosure and thus constitutes a new matter.  Also, since an aqueous solution of glycerol (0.27% w/v) does not support instant aqueous solution of claim 22 consisting of 2.5% glycerol,  thus constituted a new matter. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 16, Applicant recite “wherein said method consists of applying to an affected eye an ophthalmic preparation . . .”.  However, the method of instant claim 1 requires steps other than the step of applying to the affected eye the ophthalmic preparation.  Thus, instant claim 16 fails to further limit the subject matter of instant claim 1.  For the same reason, instant claim 17 (which recites “wherein said method consists of applying to an affected eye . . .”) also fails to further limit the subject matter of instant claim 1.

Instant rejection on claim 16 can be overcome if applicant change instant claim 16 to --- The method according to claim 1, wherein said ophthalmic preparation consists of an aqueous solution consisting of 2.5% glycerol (w/v), 0.015% sodium hyaluronate (w/v), 0.015% carbomer 981 (w/v), a sufficient amount of acid or base to adjust said aqueous solution to a pH of between 6.7 and 7.7, and the balance water. ---.  
Also, instant rejection on claim 17 can be overcome if applicant change instant claim 17 to --- The method according to claim 16, wherein said ophthalmic preparation consisting of said aqueous solution is applied to the eye affected by the Sjogren’s syndrome as characterized by the value of 1.6 ± 0.3 mm for the level of tear production as measured by a one-minute Schirmer’s test. ---. 
Claim Objections
Claim 8 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  
Instant objection on claim 8 can be overcome if applicant change instant claim 8 to --- The method according to claim 1, wherein said aqueous solution is essentially isotonic. --- (such limitation is supported in the original claim 8 and [0051] of US 2021/0186892 A1, which is a US-PGPUB version of present specification).
Claim 9 is objected to because of the following informalities:  In their amendment of claim 1, applicant now recite an aqueous solution comprising (both) glycerol and hyaluronic acid.  Yet in claim 9, applicant recites “an aqueous solution of glycerol” (without mentioning hyaluronic acid).  Applicant thus needs to change “an aqueous solution of glycerol” to --- said aqueous solution --- (or to --- said aqueous solution comprising glycerol and hyaluronic acid or hyaluronate ---).  
Instant objection can be overcome if applicant change instant claim 9 to --- The method according to claim 1, wherein said aqueous solution has a pH between 6.7 and 7.7. ---.
Claim 10 is objected to for the same reason as explained above in Paragraph 12.    
Instant objection can be overcome if applicant change instant claim 10 to --- The method according to claim 1, wherein said aqueous solution has an inorganic salt concentration of less than 0.1% w/v. ---.
Claim 11 is objected to for the same reason as explained above in Paragraph 12.    
Instant objection can be overcome if applicant change instant claim 11 to --- The method according to claim 1, wherein said aqueous solution is selected from the group consisting of:
an aqueous solution comprising between 1.1% and 4% (w/v) glycerol and 0.015% (w/v) hyaluronate, said hyaluronate characterized by a molecular weight of at least 10,000 Dalton;
an aqueous solution comprising between 1.1% and 4% (w/v) glycerol, 0.015% (w/v) hyaluronate, and a polymer characterized by a molecular weight of at least 10,000 Dalton; and
an aqueous solution comprising between 1.1% and 4% (w/v) glycerol, 0.015% (w/v) hyaluronate, and a polymer, said hyaluronate and said polymer both characterized by a molecular weight of at least 10,000 Dalton. ---.
Claim 12 is objected to because of the following informalities:  Applicant need to change “said solution” to --- said aqueous solution ---.  Appropriate correction is required.
Claim 14 is objected to for the same reason as explained above in Paragraph 12.    
Instant objection can be overcome if applicant change instant claim 14 to --- The method according to claim 1, wherein said aqueous solution comprises a pharmaceutically effective amount of a pharmacologically active agent. ---.
Claim 15 is objected to for the same reason as explained above in Paragraph 12.    
Instant objection can be overcome if applicant change instant claim 15 to --- The method according to claim 1, wherein said aqueous solution further comprises a substance selected from the group consisting of stabilizers, preservatives, antioxidants and buffers. ---.
Claim19 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  
Instant objection on claim 19 can be overcome if applicant change instant claim 19 to --- The method according to claim 1, wherein said method comprises applying said ophthalmic preparation three to eight times daily for a period of time not exceeding three months. --- (such limitation is supported in the original claim 19).
Claim 21 is objected to because of the following informalities:  Applicant need to change “said ophthalmic composition” to --- said ophthalmic preparation ---.  Instant objection on claim 21 can be overcome if applicant changes claim 21 to --- The method according to claim 1, wherein said step of applying said ophthalmic preparation inhibits a pro-inflammatory cellular response induced by a TLR3 activation. ---.
Claim 22 is objected to because of the following informalities: In lines 1-2, applicant need to change “an ophthalmic composition” to --- said ophthalmic preparation ---;  In line 3, applicant needs to change “sufficient” to --- a sufficient amount of ---;  In line 4, applicant needs to change “said solution” to --- said aqueous solution ---.  Appropriate correction is required. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        December 3, 2021